UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7318


ROBERT HOLLAND KOON,

                    Plaintiff - Appellant,

             v.

TIMOTHY CLARK; JORDAN WILLIAMS; S.C.D.C.; NURSE LYNCE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. David C. Norton, District Judge. (4:18-cv-01584-DCN-TER)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Holland Koon seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying Koon’s motions for temporary

restraining orders. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949). The order Koon seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Office of Pers. Mgmt. v. Am. Fed’n of Gov’t Emps.,

473 U.S. 1301, 1303-05 (1985); Drudge v. McKernon, 482 F.2d 1375, 1376 (4th Cir.

1973) (per curiam). Accordingly, we dismiss the appeal for lack of jurisdiction. We

deny Koon’s pending motion, which seeks to expedite the decision, to order the district

court to place the case in abeyance, to order the district court to deliver the record to the

Supreme Court, and to send him copies of filed documents. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2